Name: 83/606/EEC: Commission Decision of 29 November 1983 approving a programme complementing the programme for improving the conditions under which livestock products are processed and marketed in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy; NA;  marketing;  Europe;  agri-foodstuffs;  foodstuff
 Date Published: 1983-12-09

 Avis juridique important|31983D060683/606/EEC: Commission Decision of 29 November 1983 approving a programme complementing the programme for improving the conditions under which livestock products are processed and marketed in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) Official Journal L 347 , 09/12/1983 P. 0060 - 0060*****COMMISSION DECISION of 29 November 1983 approving a programme complementing the programme for improving the conditions under which livestock products are processed and marketed in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) (83/606/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulation (EEC) No 3164/82 (2), and in particular Article 5 thereof, Whereas on 29 April 1983 the Greek Government submitted the programme complementing the programme for improving the conditions under which livestock products are processed and marketed in Greece, which has been approved by the Commission Decision of 22 June 1982 (3), and on 23 September 1983 provided additional details; Whereas the said programme concerns the modernization and development of a network for marketing of drinking milk and fresh milk products; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas approval of those parts of the programme relating to milk products, other than products derived from goats' or ewes' milk, should be granted, in so far as it concerns projects introduced after 30 April 1983, only subject to future Community policy for rectifying structural surpluses; Whereas, having regard to the foregoing, the approval of these parts of the programme does not affect the decisions to be given under Article 14 of Regulation (EEC) No 355/77 concerning Community financing of projects in the sector in question; Whereas the programme contains the details referred to in Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of the said Regulation can be achieved in the sector in question; whereas the scheduled time for implementation of the programme does not exceed the limit laid down in Article 3 (1) (g) of that Regulation; Whereas the question under what conditions the common action initiated by Regulation (EEC) No 355/77 will be continued beyond the date laid down in Article 16 (1) of the said Regulation remains open; whereas it is therefore appropriate to limit approval of the programme to applications referred to in Article 24 (4) of Regulation (EEC) No 355/77; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The programme complementing the programme for improving the conditions under which livestock products are processed and marketed pursuant to Regulation (EEC) No 355/77, communicated by the Greek Government on 29 April 1983 and supplemented on 23 September 1983, is hereby approved. 2. Approval of the programme relates only to projects submitted before 1 May 1984. Article 2 This Decision is addressed to the Hellenic Republic. Brussels, 29 November 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 332, 27. 11. 1982, p. 1. (3) OJ No L 186, 30. 6. 1982, p. 61.